Citation Nr: 1003593	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  01-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 







INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a November 1999 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Detroit, Michigan in 
which the RO denied the benefit sought on appeal.  The 
appellant, who had active service from May 1975 to March 
1977, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.

The Board remanded the case for further development in March 
2004 and December 2006.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.

In a December 2007 decision, the Board denied that 
appellant's claim of entitlement to service connection for a 
psychiatric disability.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims ("CAVC" or "Court").  In April 2008, the Court 
vacated and remanded the Board's December 2007 decision in 
light of an unopposed Motion for Remand submitted by VA's 
General Counsel. See February 2008 Appellee's Motion for 
Remand; April 2008 Court order.  As such, the appeal was 
returned to the Board for compliance with the instructions 
set forth in the February 2008 Motion.

The Board remanded the case for further development in August 
2008.  The requested development has been completed; and the 
case has been returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent and persuasive evidence of record indicates 
that the appellant has a medical diagnosis of	, among other 
things, dysthymic disorder.  

3.  Competent and persuasive medical evidence of record 
relates the appellant's current diagnosis of 	dysthymic 
disorder to his military service.  


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, dysthymic 
disorder was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

Prior to proceeding with a merits analysis of the appellant's 
service connection claim, the Board is required to address 
the Veterans Claims Assistance Act of 2000 ("VCAA") that 
became law in November 2000.  The VCAA provides, among other 
things, that VA will make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

In this case, a letter dated in March 2001 essentially 
informed the appellant of the substance of the VCAA. See 
March 2001 letter from the RO to the appellant.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal, the appellant cannot be prejudiced 
by any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the issue presented on appeal.  



B.  Law and Analysis

In this appeal, the appellant seeks service connection for a 
psychiatric disability that he contends initially manifested 
during his military service. See appellant's statements in 
support of claim.  Having carefully considered the 
appellant's service connection psychiatric claim in light of 
the entire record and the applicable law, the Board 
concludes, as will be explained below, that the evidence of 
record is in relative equipoise and that reasonable doubt 
should be resolved in favor of the appellant.  As such, 
entitlement to service connection for an acquired psychiatric 
disorder diagnosed as dysthymic disorder will be granted.

Applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as psychosis, when such disease (as defined in VA 
regulations) is manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In order to establish service connection, a claimant must 
generally submit: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999).  Absent a showing of all 
three elements, service connection must generally be denied.  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. Hayes v. Brown, 5 Vet. App. 60 (1993).  Such 
assessments extend to medical evidence. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). 

In this case, the record shows that the appellant has been 
diagnosed with, among other things, dysthymic disorder and 
generalized anxiety disorder. See VA medical records; private 
medical records; VA medical opinions.  These diagnoses 
constitute a current disability for VA purposes and fulfill 
the first element necessary for a grant of service 
connection. 

In regards to the second element necessary for a grant of 
service connection (evidence of an in-service incurrence or 
aggravation of an injury or disease), the Board observes that 
the appellant's service treatment records are devoid of any 
specific reference to complaints, treatment or diagnosis 
related to mental health problems, psychiatric symptomatology 
or a psychiatric disorder in service.  Upon his entrance into 
service, the appellant denied any history of depression, 
excessive worry or other psychiatric symptoms; and his 
general clinical examination revealed no psychiatric 
abnormality. See May 1975 report of medical examination; May 
1975 report of medical history.  The appellant's medical 
records do reflect that in November 1975, the appellant 
sought treatment for insomnia, stating he had trouble 
sleeping the past 4 nights.  He was given medication, but no 
diagnosis was made at that time. November 1975 service 
treatment records.  The remainder of the appellant's service 
treatment records is silent for any diagnosis of or treatment 
for a psychiatric disability.  No service separation 
examination is of record. See service medical file. 

The appellant does not dispute the information contained in 
his service file.  Rather, he asserts that this information 
implicitly supports his contention that he began experiencing 
psychiatric symptomatology in service that ultimately 
manifested into his post-service diagnosis of depression, to 
include the November 1975 service treatment records 
referenced above. See, e.g., appellant's statements dated in 
March 2001 and September 2003.  In addition, the appellant 
appears to argue that a back injury he experienced soon after 
he entered into service triggered his depression. Id.; see 
also March 2007 statement in support of claim.  In this 
regard, a review of the appellant's service treatment records 
does reveal that the appellant was seen in June 1975 with 
complaints of back pain.  At that time, the appellant 
reported that he injured his back three years before entering 
service (i.e., in 1972) and had been experiencing 
intermittent back pain for two years. June 1975 service 
treatment records.  In service, the appellant was ultimately 
diagnosed with a muscle strain of the back and placed on 
medical hold for six (6) days, which included orders for bed 
rest and hot bath soaks. Id.  As will be explained in more 
detail below, post-service medical evidence in the form of 
several VA medical opinions link the appellant's diagnosis of 
depression with the June 1975 back injury documented in the 
appellant's service treatment records. See VA medical 
opinions dated in October 2008, February 2009 and May 2009. 
 
After viewing the medical opinions contained in the claims 
file in conjunction with the appellant's statements and his 
service records, the Board finds that the references to a 
back injury and insomnia in service are sufficient upon which 
to conclude that the second element necessary for a grant of 
service connection has been met.  

Turning to the post-service evidence in this case, the Board 
observes that post-service records first document the 
appellant's receipt of medical treatment in June 1985.  At 
that time, the appellant was hospitalized at a VA hospital in 
relationship to chronic alcohol use; and was reportedly 
experiencing stress secondary to unemployment and a divorce.  
The initial impression was of depression.  The appellant was 
treated for nine (9) days and discharged to be followed on an 
outpatient basis.  Adjustment disorder with depressive mood 
was suspected. See June 1985 VA medical records; see also 
October 1993 statement from VA medical provider (VA 
psychologist stated that the appellant was first diagnosed 
with depression at the Erie VA Medical Center).  Thereafter, 
the appellant was afforded a VA general medical examination 
in August 1985 as part of a claim for compensation.  He was 
reported to be without signs of psychosis, but was noted to 
be nervous.  No psychiatric disability was diagnosed at that 
time.  The appellant was then seen again for VA psychiatric 
treatment in December 1985, when anxiety was suspected.  A 
January 1986 psychiatric consultation report noted a 
diagnosis of dysthymic disorder, with a mixed personality 
disorder.  A history of drug and alcohol abuse was noted, and 
the appellant reported being divorced and unemployed.  He 
also described an unhappy childhood. See January 1986 VA 
medical records.  The appellant was again hospitalized at a 
VA hospital in August 1993 for treatment of alcoholism.  
Chemical dependency, alcohol, was noted on admission, but no 
other psychiatric diagnoses were made at that time.  

VA outpatient treatment records confirm the appellant has 
received psychiatric treatment since 1985, and increasing in 
frequency beginning in 1993.  In this regard, a May 1999 VA 
psychiatric treatment notation confirmed a diagnosis of 
dysthymic disorder and noted a "longstanding depression 
began while in service 1977."  The basis for this date of 
onset was not given at that time; however, clarification of 
the context and meaning of this notation was provided in a 
May 2009 VA medical opinion that indicated the notation was 
part of history provided by the appellant and was not meant 
to constitute a medical opinion. February 2008 Motion for 
Remand; August 2008 BVA decision; May 2009 VA medical 
opinion.  Subsequent VA treatment notations and private 
medical records reflect such diagnoses as depression, 
generalized anxiety disorder, social phobia, dysthymic 
disorder, panic disorder, avoidant personality disorder and 
obsessive-compulsive disorder. See VA medical records; post-
service private medical records. 

In light of the above-referenced evidence, the appellant was 
afforded the first of three VA psychiatric examinations in 
April 2004.  Although the appellant's 
in-service history of treatment for insomnia and adjustment 
problems were noted, the board-certified psychiatrist 
(hereinafter referred to as VA "psychiatrist" or "medical 
doctor") who examined the appellant noted no evidence of any 
psychiatric treatment in service after reviewing the 
appellant's claims file.  After performing a mental status 
examination, the VA psychiatrist ultimately diagnosed the 
appellant with dysthymia with anxiety, somatoform disorder 
and alcohol dependence in remission.  However, regarding the 
onset of these disabilities, the psychiatrist indicated that 
"there is not currently enough evidence" to establish 
service connection for the appellant's psychiatric 
disabilities. April 2004 VA examination report.  

Thereafter, the appellant underwent another VA psychiatric 
examination in June 2006 with the same VA psychiatrist who 
conducted the April 2004 examination. During the June 2006 
examination, the appellant was found to be experiencing 
recurrent depression, with pain secondary to osteoarthritis 
of various joints.  The appellant also gave a history of a 
back injury incurred in service which continued to impair 
him.  Thereafter, the VA psychiatrist confirmed the 
appellant's prior diagnoses of dysthymia with somatic 
features, and a personality disorder, with mixed features.  
He also noted the appellant had a history of alcoholism, 
currently in remission.  Based on the appellant's history of 
an in-service back injury, the psychiatrist concluded that it 
was at least as likely as not that at least part of the 
appellant's psychiatric impairment was the result of this 
back injury. June 2006 VA examination report.  However, after 
the psychiatrist was informed that the appellant was not 
service-connected for a back disability, and in fact had been 
denied service connection for such a disability, he provided 
two addendum medical opinions dated in January 2007 in which 
he ultimately opined that it was not possible for the 
appellant to have complaints or concerns of dysthymia 
secondary to a service-connected back problem in light of the 
fact that he was not service-connected for this disability. 
See VA medical opinions dated in January 2007.  

For the record, the Board observes that the appellant was 
denied service connection for a back disorder in a September 
1985 rating decision; and this denial was confirmed on appeal 
before the Board in July 1988. See September 1985 rating 
decision; July 1988 BVA decision.  In the rating decision, 
the RO conceded that the appellant's service treatment 
records reflected that the appellant was treated for back 
problems while in service.  However, service connection for a 
back disorder was denied on the basis that the evidence 
indicated that the appellant entered service with a pre-
existing back condition that was not aggravated during the 
appellant's service.  Rather, the appellant's back 
symptomatology in service was found to be acute and 
transitory. Id.  

In August 2008, the Board reviewed all of the evidence of 
record and determined that even though the appellant was 
afforded two VA psychiatric examinations in April 2004 and 
June 2006 with the same medical doctor, and two January 2007 
VA addendum opinions had been associated with the claims file 
from that doctor, none of the medical opinions of record 
specifically and adequately answered the medical question 
before the Board - - namely whether the appellant's current 
psychiatric diagnoses are related to his period of service, 
to include the notation of 

insomnia referenced in the appellant's service treatment 
records. See February 2008 Appellee's Motion for Remand; 
April 2008 Court order; August 2008 BVA decision.  As such, 
the Board remanded the appellant's claim once again for the 
purpose of obtaining a medical opinion addressing this issue.  
In response to the Board's request, three (3) additional 
medical opinions from the VA psychiatrist who previously 
evaluated the appellant were associated with the claims file. 
See VA medical opinions dated in October 2008, February 2009 
and May 2009.  

In his October 2008 addendum medical opinion, the VA 
psychiatrist indicated that he once again reviewed the 
appellant's entire claims file, to include his service 
treatment records and post-service medical records, and 
conducted an updated examination upon the appellant. October 
2008 VA medical opinion.  After doing so, the doctor 
ultimately described the appellant's current psychiatric 
symptoms as including chronic depression aggravated by his 
back and somatic pain complaints, as well as sleep 
disturbance. Id., p. 2.  He indicated that even though the 
appellant has not been service-connected for back pain, his 
service treatment records clearly reveal that he was treated 
for back pain in June 1975 and that this treatment suggested 
the back injury in service was significant since the 
appellant was placed on medical hold for six (6) days. Id., 
pgs. 3-4.  Based upon this information, the doctor opined, 
among other things, that it was at least as likely as not 
that the appellant meets the DSM-IV criteria for dysthymia 
with somatic features complicated by chronic back pain since 
the military. Id., p. 4.  In subsequent clarification 
opinions requested by the RO, the doctor essentially 
reiterated his opinion that he believes the appellant has 
dysthymia secondary to somatic features since being in the 
military.  In support of his conclusion, the psychiatrist 
referred not only to evidence of the appellant's back injury 
in service, but also to evidence contained in the service 
file indicating that the appellant had adjustment problems in 
service in terms of his beard and folliculitis that 
aggravated his dysthymia in service. See VA medical opinions 
dated in February 2009 and May 2009; service treatment 
records dated in November 1975, June 1976 and October 1976.  



After reviewing the seven (7) VA medical opinions of record 
in conjunction with the other evidence contained in the 
claims file, the Board finds that reasonable doubt has been 
raised as to the issue of whether the appellant's dysthymia 
initially began in service as a result of the back injury 
that occurred in service, even though the appellant has been 
denied service connection for that back injury.  In making 
this finding, the Board acknowledges that the appellant's 
back injury in service was found to be acute and transitory; 
however, the fact of the matter is that the appellant's back 
injury did occur.  Additional evidence contained in the 
appellant's service file supportive of his claim includes the 
notations of the appellant's treatment for insomnia and 
adjustment problems cited by the VA medical doctor in his 
latter medical opinions. See service treatment records; VA 
medical opinions.  Viewing this evidence in conjunction with 
the appellant's statements of how he felt during service 
(Layno v. Brown, 6 Vet. App. 465 (1994)), the Board finds 
that the evidence of record raises the reasonable possibility 
that the appellant's psychiatric disorder manifested in 
service.  Therefore, the appellant's appeal is granted.  

In reaching this decision, the Board has resolved doubt in 
the appellant's favor.  


ORDER

Service connection for dysthymic disorder is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


